           Case 1:17-cv-02309-MLB Document 56 Filed 10/05/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ARTHUR STANTON, on behalf of himself
and others similarly situated,

               Plaintiff,

      v.
                                               CIVIL ACTION NO.
THE NCR PENSION PLAN; THE                      1:17-cv-2309-MLB
PENSION AND BENEFIT COMMITTEE
OF THE NCR PENSION PLAN; NCR, as
Plan Administrator; and LINDA FAYNE
LEVINSON, EDWARD P. BOYKIN,
GARY J. DAICHENDT, CHINH E. CHU,
and RICHARD T. MCGUIRE

               Defendants.

                             SCHEDULING ORDER

      Before the Court is the parties’ Joint Preliminary Report and Discovery Plan

(Dkt. 52) (the “Plan”). Having considered the Plan, it is hereby APPROVED.

The time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement are as set out in the Federal Rules

of Civil Procedure and the Local Rules of this Court. Discovery shall proceed

under the following schedule:


EVENT                                 DEADLINE
Mandatory Initial Disclosures         October 1, 2020
(pursuant to Fed. R. Civ. P. 26(a)(1)

Discovery Deadline                     April 1, 2021
       Case 1:17-cv-02309-MLB Document 56 Filed 10/05/20 Page 2 of 2




Disclosure of Expert Reports       In accordance with L.R. 26.2(C).
Motion for Class Certification     October 1, 2020
Motions for Summary Judgment       May 3, 2021
Joint Proposed Pretrial Order      30 days after the Court issues its decisions
                                   on any pending motions for summary
                                   judgment. If no motions for summary
                                   judgment are filed, the proposed
                                   consolidated pretrial order is due May 3,
                                   2021.
Trial                              To be set by the Court at a later date.
Estimated Length of Trial          3 days
Jury / Non Jury                    Non-jury trial.


      SO ORDERED this 5th day of October, 2020.




                                        (1
                                        1
                                     MICH"K E L L. B R O W N
